DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The following office action is in response to the amendment and remarks filed on 3/28/22.
	Applicant’s amendment to claims 1, 8, 12 and 15 is acknowledged.
	Claims 1-20 are pending and subject to examination at this time.

Response to Arguments
	Applicant's arguments with respect to claims 8 and 15 have been considered but are moot in view of the new ground(s) of rejection.

Allowable Subject Matter
	Claims 1-7 are allowed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 15, 16, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al., US Publication No. 2017/0263518 A1.

Yu anticipates:
15. A semiconductor device comprising (see fig. 20 and labels in figs. 1-19): 
	a first interconnect device (100A-D) attached to a first redistribution layer (58+metal between in fig. 13), wherein the first redistribution layer has a first top surface and a first bottom surface; 
	a molding compound (44) embedding the first interconnect device, wherein the molding compound has a second top surface and a second bottom surface; 
	first through vias (30) extending from the first bottom surface to the second bottom surface; 
	a second redistribution layer (60/62) on the first interconnect device, the first through vias, and the molding compound, the first through vias being electrically coupled to the second redistribution layer; 
	a third redistribution layer (46/48) adjacent the first redistribution layer opposite the first interconnect device, the first through vias, and the molding compound, wherein the third TSMP20193378USooPage 10 of 19redistribution layer  (46/48) has a planar interface with the first top surface (e.g. of first redistribution layer 58+metal between) and the second top surface (e.g. of molding 44); and 
	multiple external device contacts (e.g. bumps below 66A-66C or chips 66A-66C) adjacent to the third redistribution layer, wherein the first interconnect device (100A-D) electrically couples a first one of the multiple external device contacts to a second one of the multiple external device contacts (e.g. bumps below 66A-66C or chips 66A-66C).  See Yu at para. [0001] – [0046], figs. 1-31.

16.  The semiconductor device of claim 15, further comprising: a first semiconductor die electrically coupled to the first one of the multiple external device contacts; and a second semiconductor die electrically coupled to the second one of the multiple external device contacts (e.g. In claim 15, the multiple external device contacts are interpreted to be the bumps below 66A-66C.  The chips 66A-66D teach a first semiconductor die and a second semiconductor die.), fig. 20.

19.  The semiconductor device of claim 15, wherein the first interconnect device is a local silicon interconnect, para. [0022].

20.  The semiconductor device of claim 15, wherein the first interconnect device is an integrated passive device, para. [0022].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shih, US Publication No. 2018/0102311 A1 (of record) in view of Jeng et al., US Publication No. 2018/0068978 A1.

Shih teaches
8.  A method, comprising: 
	forming a first conductive line (208 in fig. 2) over a [local interconnect] (100); 
	forming a first contact pad (210 in fig. 2) over the [local interconnect] (100); 
	(see figs. 5-6) TSMP20193378USooPage 3 of 9forming a through molding via (510); 
	(see fig. 7) mounting the local interconnect (100) to the carrier (300)….; 
	(see fig. 8) encapsulating the through molding via (510)…and the local interconnect (100) in a molding compound (550); 
	(see fig. 10) forming a first redistribution structure (700) over the local interconnect, the through molding via, and the molding compound, the first redistribution structure (700) being electrically coupled to the through molding via (510); 
	(see fig. 12) forming a second redistribution structure (900) adjacent the first contact pad (210) and the first conductive line (210) opposite the local interconnect (100), the through molding via (510), and the molding compound (550); 
	(see fig. 13) forming a first external contact (e.g. In a first interpretation, first external device contacts are conductive contacts 111 for an external device such as 11 to be mounted thereon.  In a second interpretation, first external device contacts is elements 11.) and a second external contact (e.g. In a first interpretation, first external device contacts are conductive contacts 121 for an external device such as 12 to be mounted thereon.  In a second interpretation, first external device contacts is elements 12.) over the second redistribution structure, the local interconnect (10) electrically coupling the first external contact (111 or 11) to the second external contact (121 or 12); 
	 (see fig. 10) connecting an interconnect structure (810) over and electrically coupled to the first redistribution structure (700); and
	(see fig. 11) forming a first external package connector (e.g. PCB or system board at para. [0052]) over the interconnect structure (810) opposite the first redistribution structure (700), the first external package connector (e.g. PCB or system board at para. [0052]) being electrically coupled to the first redistribution structure (700).  See Shih at para. [0001] – [0062], figs. 1-14.

	Regarding claim 8 and the sequences of steps:
	MPEP § 2111.01, “Plain Meaning” indicates:
Although the specification discussed only a single embodiment, the court held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order.

	Further regarding claim 8:
	Shih, in figs. 1-7, teaches first forming the conductive line (208) and contact pad (210) over the local interconnect (100) and then attaching the local interconnect (100) to the carrier (300).  The end result is that the conductive line (208) and contact pad (210) is the connection layer between the local interconnect (100) and the carrier (300).  
	Shih does not expressly teach:
	forming a first contact pad over a carrier; 
	forming a first conductive line over the carrier; 
	mounting a local interconnect to the first contact pad; 
	However, it would have been obvious matter of design to first perform “forming a first contact pad over a carrier; forming a first conductive line over the carrier” and then “mounting a local interconnect to the first contact pad”, since such a sequence of steps would arrive at the same end result of the conductive line/contact pad being the connection layer between the local interconnect and the carrier.  
	Since Applicant has not disclosed that the claimed sequences solves any stated problems or is for any particular purpose and it appears that the invention would perform equally well with Shih’s disclosed steps of first forming the conductive line and contact pad over the local interconnect and then attaching the local interconnect to the carrier.  
	Both the steps claimed by the Applicant and disclosed by Shih achieve the result of the conductive line/contact pad being a connection layer that is sandwiched between the local interconnect and the carrier.  

	Shih teaches forming first through molding vias (510), but does not expressly teach the through molding via is formed over the first conductive line.

	In an analogous art, Jeng teaches:
	(see fig. 8A-8F) forming a first contact pad (e.g. topmost metal layer of 20 under 36) over a carrier (10); 
	forming a first conductive line (e.g. topmost metal layer of 20 under 84) over the carrier (10); 
	mounting a local interconnect (36) to the first contact pad (e.g. topmost metal layer of 20 under 36); 
	forming a through molding via  (84) over the first conductive line (e.g. 106 under 112); See Jeng at para. [0057] – [0064]. 

	It would have been obvious to a person of ordinary skill in the art to modify the teachings of Shih with the teachings of Jeng to first form a conductive line over a carrier and form a through molding via over the conductive line, because the conductive line can serve as a seed layer in the formation of the through molding via.  

	Further regarding claim 8:
	Shih does not expressly teach:
	wherein the mounting the local interconnect to the first contact pad comprises depositing an underfill material between the local interconnect and the carrier; 

	Jeng further teaches: 
	(see fig. 8C) wherein the mounting the local interconnect (36) to the first contact pad comprises depositing an underfill material (42) between the local interconnect (36) and the carrier (10);
	encapsulating the through molding via (84), the underfill material (42), and the local interconnect (36) in a molding compound (40), para. [0089].

	It would have been obvious to a person of ordinary skill in the art to modify the teachings of Shih with the teachings of Jeng to deposit an underfill material when mounting the local interconnect because Jeng teaches forming separate underfilll (e.g. as shown in Jeng’s fig. 8C) or using the molding compound as an underfill (e.g. as shown in Shih’s fig. 8) are considered art recognized equivalents at para. [0032]:
“In one or more embodiments, the material of the first encapsulant 40 is a molding compound. In some embodiments, an underfill layer 42 may be formed between the first chip 30 and the first redistribution layer 20, and between the second chip 36 and the first redistribution layer 20. In some embodiments, the first encapsulant 40 is a molding underfill (MUF) layer and thus an additional underfill layer may not be required.”
	
	See MPEP § 2144.06, Art Recognized Equivalence for the Same Purpose.
	
	Shih further teaches:
12.  The method of claim 8, wherein the local interconnect (100) is a local silicon interconnect  (e.g. para. [0022]), wherein the mounting the local interconnect to the first contact pad comprises attaching the local interconnect to a first redistribution layer (e.g. 210 is part of redistribution layer 200), the first redistribution layer (200) comprising the first contact pad (210), and wherein the forming the second redistribution structure (900) comprises forming a third redistribution layer (e.g. 900 can comprise a plurality of redistribution layers at para. [0050]; also see the 35 USC 112 rejection above) adjacent a first redistribution layer opposite the local interconnect, the through molding via, and the molding compound.  

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Shih with the teachings of Jeng (i) to first form a redistribution layer/conductive line over a carrier and form a through via over the redistribution layer/conductive line, because the redistribution layer/conductive line can serve as a seed layer in the formation of the through via; and (2) to deposit an underfill material when mounting the local interconnect because forming separate underfilll or using the molding compound as an underfill  are considered art recognized equivalents (e.g. Jeng at para. [0032]).


Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shih in view of Jeng, as applied claim 8 above, in further view of Chen et al., US Publication No. 2021/0111125 A1 (of record).

Regarding claim 9:
Shih and Jeng teach all the limitations of claims 1 and 8 above, and Shih, in fig. 12, further teaches the second redistribution structure (900) comprises metal layer (914) including a plurality of traces (e.g. horizontal portions 914/918) and vias (e.g. vertical portions 914/918).  The metal layer (914) may comprise a plurality of layers (e.g. more layers than shown in the figure) at para. [0050].

Shih is silent on the steps to form the third redistribution layer.
In an analogous art, Chen teaches steps to form a redistribution layer.  Specifically, Chen teaches:

9.  The method of claim 8, wherein forming the second redistribution layer comprises (see fig. 3G): 
	forming a first dielectric layer (e.g. first layer 114) over the first contact pad (e.g. bottom plurality of 116) and the first conductive line (e.g. bottom plurality of 116); 
	forming a first conductive via (e.g. bottom 118) through the first dielectric layer and in physical contact with the first contact pad (e.g. bottom 116); 
	forming a second conductive via (e.g. also bottom 118 because there are a plurality of vias 118) through the first dielectric layer and on the first conductive line (e.g. bottom 116); 
	forming a second conductive line (e.g. middle 116) over the first conductive via; 
	forming a second dielectric layer (e.g. second layer 114) over the second conductive line and the first dielectric layer; and 
	forming a third conductive via (e.g. upper 118) through the second dielectric layer (e.g. second layer 114) and on the second conductive line (e.g. middle 116)…  See Chen at para. [0044] – [0045].

	One of ordinary skill in the art modifying the teachings of Shih with Chen would form “the third conductive via electrically coupling the first external device contact to the second conductive line” since in Shih’s fig. 13 the third redistribution layer (900) including the via (e.g. vertical portions 914/918) is positioned between the first external device contact (111 or 11) and the redistribution pad (210).


	Regarding claim 10:
	Chen further teaches the first conductive via (e.g. bottom 118) and the second conductive via (e.g. top 118) are in a stacked arrangement (e.g. 118 are stacked and staggered in fig. 3G); and

	Regarding claim 11:
	One of ordinary skill in the art modifying the teachings of Shih with Chen would form “wherein the second conductive via and the through molding vias are in a staggered arrangement” because in Chen’s fig. 3G, the conductive vias of the redistribution structure (110) are formed in the center of the package and Shih’s fig. 14 shows through mold vias are formed to the left and right side the package.

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Shih with the teachings of Chen because “the redistribution circuit structure is used to transmit signals between the semiconductor chips arranged side by side” (e.g. see Chen at para. [0017]); and “the number of layers of the redistribution circuit structure is generally 3” (e.g. see Chen at para. [0018]).


Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shih in view of Jeng, as applied to claim 8 above, in further view of Li et al., US Publication No. 2020/0105719 A1 (of record).

	Regarding claim 13:
	Shih and Jeng teach all the limitations of claims 1 and 8 above, but do not expressly teach a system on chip or high bandwidth memory stack.
	
	In an analogous art, Li teaches:
13.  The method of claim 8, further comprising: (see fig. 6A) bonding a system on chip device (613) to a first external contact (634); and bonding a high bandwidth memory stack (610, 611) to a second external contact (635), the system on chip (613) device being electrically coupled to the high bandwidth memory stack (610, 611) through a local interconnect (e.g. 680 in Li corresponding to Shih’s local interconnect 100)

	Regarding claim 14:
	Shih further teaches: 
14.  The method of claim 13, further comprising: (Following the first interpretation in claim 1) forming a third external contact (e.g. there are a plurality of 111, 121) over the second redistribution structure (900), wherein the third external contact (e.g. plurality of 111, 121) is electrically coupled (e.g. through intervening layers 900/510/700/810) to the first external package connector (e.g. PCB or system board at para. [0052])

	Regarding claim 14, following the second interpretation in claim 1, Shih shows two external contacts (11, 12) in fig. 14.  However, it would have been obvious to form a third external contact such as another semiconductor die (11 or 12) since duplication of essential working parts of a device involve only routine skill in the art. See MPEP 2144.04, Legal Precedent as Source of Supporting Rationale, VI.  Reversal, Duplication, or Rearrangement of Parts.  Furthermore, Li teaches forming at least three semiconductor die (610, 611, 613) in fig. 6A.
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Shih with the teachings of Li because forming stacked memory dies with SOC dies enables integration of more than one die to form a high capacity memory package.  See Li at para. [0074].


Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu, as applied to claim 15 above.

	Regarding claim 17:
	Yu teaches all the limitations of claim 16 above and further teaches:
17.  The semiconductor device of claim 16, further comprising (see fig. 20): 
	an interconnect structure (76) mounted to the second redistribution layer, the interconnect structure comprising a first routing layer on a first side of the interconnect structure that is electrically coupled to a second routing layer on a second side of the interconnect structure (e.g. routing layers obvious from disclosure of vias and lands at para. [0037])

18.  The semiconductor device of claim 17, further comprising an underfill material (74) adjacent to each of the interconnect structure (100A-D), the second redistribution layer (60/62), the molding compound, and the third redistribution layer (46/48), fig. 20.

Relevant Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chen et al., US Publication No. 2018/0151530 A1 (of record).  See Chen at para. [0017] disclosing a redistribution layer/conductive line can serve as a seed layer in the formation of the through via.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
6 June 2022